Holmes, J.,
dissenting. Principles of law as pronounced by the highest court of the state should remain the case law of the state unless sound reason, or changing patterns and needs of the times, dictate a modification in order to best serve the public. Although I am in agreement with this basic premise of stare decisis, I also accept the principle that our common law should be flexible to meet our current public and professional needs. But the flexibility effected by this decision, which, in effect, overrules syllabus law as pronounced by this court only nine months ago, in Garcia v. Siffrin (1980), 63 Ohio St. 2d 259, transforms the law of stare decisis into that which assumes a stability not unlike a revolving door. It would seem that the law of this state will now be governed by what might be the personnel of the court, or the panel hearing and writing upon a case, or both, at any given point in time.
Locher, J., concurs in the foregoing dissenting opinion.